UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2016 Class IA: $6.50 Class IB: $6.44 Total return at net asset value JPMorgan (as of Developed High 12/31/16) Class IA shares* Class IB shares† Yield Index‡ 1 year 15.66% 15.55% 18.22% 5 years 40.62 38.97 44.59 Annualized 7.06 6.80 7.65 10 years 88.48 84.06 111.25 Annualized 6.54 6.29 7.77 Life 741.36 695.77 — Annualized 7.64 7.44 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the environment like for high-yield bonds during the 12-month reporting period ended December 31, 2016? U.S. high-yield bonds staged a dramatic rebound during the 12-month reporting period ended December 31, 2016. As measured by the JPMorgan Developed High Yield Index, the high-yield market sharply reversed course in February 2016 and gained 18.22% for the full 12 months of 2016. After a volatile start to the period, the high-yield market began to benefit from improvements across a broad range of global issues, including higher oil prices, easing concerns about the strength of China’s economy, and improving U.S. economic data. The high-yield rally was briefly disrupted in June, as the United Kingdom’s vote to exit the European Union, dubbed “Brexit,” surprised investors and reverberated throughout global markets. However, as investors reassessed the broader impact of Brexit in the days following the vote, credit-sensitive securities rose once again and remained on an uptrend through October. Interest rates trended gradually higher from midsummer through the end of October, then spiked in the week following the U.S. presidential election. Financial market sentiment abruptly shifted and appeared to focus on increasing prospects for higher interest rates and rising inflation in 2017. Against this higher interest-rate backdrop, high-yield bonds suffered a slight downturn in November, their first negative month since February. High-yield bonds performed very well in December, with the JPMorgan Developed High Yield Index advancing 2.20% for the month. Positive fundamental implications of higher oil prices and the expectations for potentially supportive fiscal and regulatory policy changes by the incoming Trump administration bolstered the asset class. Reflecting a more favorable environment for riskier assets, lower-quality bonds outperformed the market. From a sector/industry perspective, metals/mining, energy, and chemicals were the top-performing groups. Conversely, more-defensive categories, such as health care, food and beverages, and paper and packaging were the weakest performers. What factors had the biggest influence on Putnam VT High Yield Fund’s relative performance during the period? At the sector/industry level, underweighting the rallying metals/mining and energy cohorts hampered the fund’s performance versus its benchmark, the JPMorgan Developed High Yield Index, as did lighter-than-benchmark exposure to technology. In addition, the fund avoided bonds at the lowest end of the credit-quality spectrum, and this area of the market outperformed. A modest allocation to floating-rate bank loans also dampened relative performance, as high-yield debt outperformed loans for the period. On the positive side, overall positioning in telecommunications, an overweight in housing, and security selection in utilities aided the fund’s relative results. In terms of individual holdings, a sizable position in wireless communications provider Sprint Communications was among the top relative contributors. Within the energy sector, overweight allocations to oil and gas exploration and production companies Seventy Seven Energy and SM Energy aided performance amid recovering oil prices. On the downside, overweights in resort and casino operator Caesars Entertainment and, within the financials sector, Royal Bank of Scotland, hampered relative results. Additionally, not owning index component Peabody Energy also detracted, as the coal producer’s bonds rallied in step with rising commodity prices. What is your outlook for the high-yield market, and how do you plan to position the fund? Overall, we have a positive post-election outlook for high-yield bonds. We evaluate the high-yield market on three levels: fundamentals, valuation, and “technicals,” or the balance of supply and demand. As of year-end 2016, we thought the fundamental and technical environments were positive and valuation was closer to neutral. Although valuations were less compelling than earlier in 2016, we thought spreads remained fair on the heels of generally supportive fundamental conditions. What’s more, given the suppression of bond yields worldwide, high-yield bond income levels remained attractive, in our view. U.S. gross domestic product expanded at a seasonally adjusted annual rate of 3.5% in the third quarter of 2016, according to the Commerce Department, the strongest quarterly pace of growth in two years. We think this more robust pace of U.S. growth may continue in 2017. As for positioning, we plan to maintain broad diversification across market sectors. At period-end, the majority of the fund’s holdings were in split Ba-rated or B-rated bonds, which occupy the middle tier of high-yield credit quality. From a sector and industry perspective, we favored gaming, lodging and leisure, housing, and utilities. Conversely, the fund was underweight in energy, technology, services, food and beverages, cable and satellite, transportation, and health care. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives 2 Putnam VT High Yield Fund include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.70% 0.95% Annualized expense ratio for the six-month period ended 12/31/16* 0.72% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.75 $5.05 $3.66 $4.93 Ending value (after expenses) $1,070.80 $1,069.80 $1,021.52 $1,020.26 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 7, 2017 Putnam VT High Yield Fund 5 The fund’s portfolio 12/31/16 CORPORATE BONDS AND NOTES (84.3%)* Principal amount Value Advertising and marketing services (0.5%) Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 $485,000 $491,063 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 355,000 371,863 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 315,000 327,600 Automotive (0.8%) Fiat Chrysler Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 460,000 468,418 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 120,000 115,669 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 385,000 370,186 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 190,000 187,898 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) ‡‡ 330,000 318,450 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) ‡‡ 235,000 229,713 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 326,000 330,075 Broadcasting (2.6%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 150,000 157,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 635,000 631,825 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 820,000 838,450 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 725,000 719,563 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 740,000 604,950 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 735,000 729,488 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 1,035,000 1,058,288 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 320,000 334,800 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 190,000 181,450 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 420,000 426,825 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 810,000 774,563 Building materials (0.7%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 710,000 733,075 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 245,000 257,863 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Building materials cont . Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 $660,000 $678,150 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 65,000 67,763 Capital goods (6.4%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 835,000 830,825 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 630,000 636,300 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 885,000 929,250 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 295,000 305,325 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 130,000 133,900 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 580,000 582,900 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 205,000 216,788 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 515,000 544,613 Bombardier, Inc. 144A sr. unsec. unsub. notes 4.75%, 4/15/19 (Canada) 95,000 95,475 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 800,000 876,248 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 215,000 240,800 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,370,000 1,337,463 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 855,000 880,650 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 920,000 1,188,648 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 945,000 1,089,113 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 950,000 928,625 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 680,000 693,600 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 305,000 311,100 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 425,000 442,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8.25%, 2/15/21 (New Zealand) 128,314 132,484 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 450,000 478,406 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 365,000 376,972 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 200,000 196,250 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Capital goods cont . Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 $185,000 $189,163 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 1,035,000 1,081,575 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6.375%, 6/15/26 325,000 333,775 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 770,000 783,475 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 154,688 Chemicals (2.8%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 505,000 527,725 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 385,000 385,000 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 550,000 654,500 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 445,000 438,325 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 395,000 391,050 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 315,000 300,825 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 810,000 929,475 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 445,000 453,900 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 465,000 524,288 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 75,000 83,063 Platform Specialty Products Corp. 144A sr. unsec. notes 6.50%, 2/1/22 280,000 282,100 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 145,000 155,150 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 95,000 88,825 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 525,000 489,563 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 455,000 469,788 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 850,000 892,500 Commercial and consumer services (0.3%) Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 150,000 153,000 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 510,000 520,200 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Communication services (10.0%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) $200,000 $205,750 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 600,000 607,500 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,340,000 1,430,450 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 75,000 82,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 245,000 254,188 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 450,000 459,000 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,210,000 1,291,675 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 215,000 222,525 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 615,000 633,450 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 200,000 220,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 795,000 808,913 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 270,000 274,725 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 1,240,000 1,212,100 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 180,000 193,500 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 1,210,000 1,397,550 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 650,000 557,681 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 520,000 469,300 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 425,000 437,325 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 240,000 247,800 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 700,000 735,910 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 195,000 207,675 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 140,000 125,300 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 305,000 232,563 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 66,000 21,615 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 185,000 57,813 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Communication services cont . Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 $120,000 $123,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 120,000 121,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 115,000 118,738 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 200,000 238,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 110,000 113,988 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 380,000 407,644 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 510,000 522,750 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 365,000 374,125 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 1,760,000 1,738,000 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 345,000 380,363 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 1,050,000 1,120,875 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 1,185,000 1,259,063 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 405,000 405,757 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 545,000 577,019 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 860,000 919,125 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 500,000 519,375 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633%, 4/28/21 150,000 156,563 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 505,000 532,775 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 200,000 205,500 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 685,000 702,981 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 285,000 296,756 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 595,000 574,175 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 560,000 590,800 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 540,000 481,950 Construction (2.7%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 870,000 928,186 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 580,000 578,550 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 679,000 779,153 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 720,000 723,600 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Construction cont . Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) $425,000 $462,188 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 615,000 631,913 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 200,000 202,250 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 255,000 262,650 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5.75%, 4/15/24 260,000 274,482 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 600,000 634,500 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 440,000 452,100 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 870,000 774,300 Consumer (0.2%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 220,000 228,250 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 300,000 316,500 Consumer staples (4.1%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 845,000 883,025 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 240,000 245,400 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 675,000 707,063 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 370,000 360,750 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 655,000 668,100 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,385,000 1,423,088 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 335,000 377,826 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 680,000 715,700 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 405,000 411,075 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 405,000 413,606 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 345,000 341,334 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 240,000 240,600 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 295,000 299,425 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 290,000 289,275 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 535,000 553,725 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 230,000 235,750 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Consumer staples cont . Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 $965,000 $969,825 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 685,000 736,375 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 138,662 98,450 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 280,000 306,600 Energy (oil field) (—%) Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 770,000 77 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 175,000 3,500 Energy (other) (0.1%) CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 288,000 136,800 Entertainment (1.6%) AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 165,000 168,919 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 425,000 444,656 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 420,000 429,450 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 405,000 417,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 160,000 162,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 560,000 588,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 225,000 234,653 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 230,000 230,575 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 165,000 167,269 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 435,000 442,613 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 710,000 725,975 Financials (7.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 490,000 472,850 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 905,000 1,049,728 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 540,000 538,650 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 360,000 455,400 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 200,000 208,250 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 215,000 217,419 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 270,000 282,150 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Financials cont . CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 $365,000 $375,950 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 390,000 414,375 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 220,000 229,350 Citigroup, Inc. jr. unsec. unsub. FRN Ser. T, 6.25%, perpetual maturity 175,000 180,075 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 720,000 624,600 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 440,000 439,450 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 265,000 272,288 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 595,000 600,950 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 200,000 194,500 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 380,000 210,900 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 510,000 590,963 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 375,000 382,500 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 545,000 542,275 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 130,000 129,675 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 730,000 771,179 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 595,000 590,538 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 230,000 230,863 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 255,000 286,875 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 115,000 248,628 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $328,000 337,840 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 205,000 214,738 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6.375%, 3/1/24 R 225,000 235,406 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 465,000 481,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 610,000 617,625 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 235,000 244,988 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 235,000 244,988 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Financials cont . Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 $760,000 $764,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 1,155,000 1,316,700 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 175,000 190,313 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 170,000 171,275 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 557,000 554,215 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 415,000 362,088 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 480,000 494,400 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 545,000 555,900 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 265,000 273,613 Forest products and packaging (2.2%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 785,000 779,113 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 975,000 972,563 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 760,000 737,200 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 955,000 1,002,750 Mercer International, Inc. company guaranty sr. unsec. notes 7.00%, 12/1/19 (Canada) 120,000 123,900 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 690,000 717,600 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 65,000 71,013 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 375,000 381,563 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 645,000 748,200 Gaming and lottery (3.0%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 340,000 365,500 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6.375%, 4/1/26 170,000 183,090 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 580,000 614,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 740,000 578,706 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $250,000 258,750 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 910,000 925,925 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Gaming and lottery cont . Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 $1,170,000 $1,184,625 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 635,000 661,988 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 695,000 708,900 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,670,000 1,661,597 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 180,000 153,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 145,000 155,513 Health care (6.4%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 740,000 763,125 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 450,000 447,188 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 575,000 575,000 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 500,000 526,875 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 155,000 162,967 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 135,000 131,794 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 490,000 494,900 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 935,000 649,825 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 540,000 172,800 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 90,000 76,050 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 365,000 385,988 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 250,000 212,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 810,000 709,763 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 340,000 350,200 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 470,000 485,863 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 1,070,000 1,168,975 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 210,000 238,350 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 165,000 165,413 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 490,000 524,300 Kinetic Concepts, Inc./KCI USA, Inc. 144A notes 9.625%, 10/1/21 280,000 296,100 10 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Health care cont . Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) $345,000 $308,775 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 205,000 211,150 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 350,000 355,250 Ortho-Clinical Diagnostics, Inc./ Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 975,000 865,313 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 515,000 521,839 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 1,000,000 1,040,000 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 370,000 385,725 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 310,000 315,425 Tenet Healthcare Corp. company guaranty sr. FRN 4.463%, 6/15/20 690,000 695,175 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 925,000 968,938 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 520,000 390,650 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 480,000 362,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 265,000 198,750 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 845,000 714,025 Homebuilding (2.3%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 710,000 731,300 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 645,000 659,513 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 250,000 250,725 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 380,000 409,450 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 285,000 289,275 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 765,000 806,157 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 90,000 92,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 180,000 185,850 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 120,000 121,500 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 620,000 629,300 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 780,000 865,800 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Homebuilding cont . PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 $15,000 $14,888 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 355,000 342,575 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 80,000 82,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 280,000 280,700 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 260,000 261,300 Lodging/Tourism (1.4%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 685,000 738,499 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 755,000 755,000 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 545,000 530,013 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 90,000 87,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 95,000 106,756 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 125,000 139,063 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,135,000 1,132,163 Media (0.7%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 570,000 615,600 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 370,000 384,338 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 345,000 351,469 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 390,000 391,950 Metals (3.7%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 495,000 529,650 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 85,000 82,238 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 420,000 491,400 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 375,000 410,625 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 490,000 482,650 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Metals cont . First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) $280,000 $278,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 345,000 344,138 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 300,000 279,000 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 265,000 272,288 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 495,000 519,750 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 130,000 136,578 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 235,000 244,254 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 440,000 484,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 390,000 399,750 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 255,000 261,375 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 605,000 611,050 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 365,000 385,075 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 835,000 870,488 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 265,000 280,900 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 160,000 159,400 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 100,000 100,250 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 170,000 160,650 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 70,000 80,588 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 105,000 114,975 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 735,000 698,250 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 500,000 560,000 Oil and gas (12.2%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 755,000 781,425 Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 280,000 313,978 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 255,000 261,056 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Oil and gas cont . Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 $480,000 $484,800 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 190,000 194,275 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 345,000 304,463 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 120,000 108,300 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 956,000 850,840 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 140,000 144,900 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 705,000 786,054 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 215,000 186,182 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 555,000 566,272 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 215,000 202,100 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 551,000 594,391 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 100,000 102,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 990,000 1,023,413 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 250,000 249,503 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 115,000 106,088 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 660,000 666,197 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 395,000 387,100 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 380,000 342,000 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 669,000 724,193 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 595,000 754,962 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 505,000 507,879 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 195,000 191,100 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 380,000 405,650 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 1,245,000 1,145,400 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 340,000 365,398 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 485,000 505,613 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 295,000 343,592 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Oil and gas cont . Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 $570,000 $594,225 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 855,000 885,994 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 145,000 146,088 Marathon Oil Corp. sr. unsec. unsub. notes 3.85%, 6/1/25 220,000 213,341 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 210,000 190,050 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 165,000 152,625 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 520,000 553,800 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 1,070,000 1,123,500 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 500,000 509,800 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 240,000 246,000 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 620,000 635,500 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 330,000 338,250 Parsley Energy, LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 415,000 416,411 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 15,000 14,025 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 180,000 189,900 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 605,000 633,738 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 270,000 263,250 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 180,000 176,850 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 150,000 164,063 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 515,000 552,338 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 345,000 366,563 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 370,000 373,238 Sabine Pass Liquefaction, LLC 144A sr. notes 5.875%, 6/30/26 400,000 431,000 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 1,340,000 70,350 SandRidge Energy, Inc. escrow company guaranty notes 8.75%, 6/1/20 F 540,000 1,080 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 325,000 346,938 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 550,000 583,000 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 345,000 35 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Oil and gas cont . SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 $720,000 $734,400 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 620,000 584,350 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 280,000 288,400 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 210,000 212,625 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 290,000 287,100 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 145,000 143,913 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 160,000 163,400 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 310,000 93,000 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 144,000 142,920 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 450,000 451,760 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 195,000 235,463 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 208,000 237,640 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 435,000 495,900 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 253,000 260,952 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 480,000 484,696 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 480,000 485,400 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 100,000 111,750 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 535,000 575,125 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 685,000 702,125 Retail (2.0%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 505,000 242,400 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 215,000 227,363 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 475,000 513,000 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 100,000 98,625 JC Penney Corp., Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 120,000 123,750 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 500,000 476,250 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 45,000 50,681 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 315,000 336,656 Putnam VT High Yield Fund 13 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Retail cont . Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 $475,000 $423,344 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 755,000 534,163 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 820,000 608,850 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 395,000 406,850 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 175,000 172,813 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 450,000 448,875 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 325,000 312,813 Technology (4.9%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 355,000 152,650 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 1,150,000 1,006,250 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 810,000 858,600 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 1,295,000 1,437,681 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 615,000 652,354 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 595,000 633,675 First Data Corp. 144A notes 5.75%, 1/15/24 570,000 588,172 First Data Corp. 144A sr. notes 5.375%, 8/15/23 490,000 508,375 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 670,000 709,162 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 615,000 633,450 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 600,000 625,500 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 615,000 653,438 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 215,000 226,825 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 590,000 615,075 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 260,000 287,950 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 760,000 767,600 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 925,000 1,040,625 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 780,000 848,250 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 325,000 315,250 CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 $675,000 $647,548 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 680,000 652,800 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 1,200,000 1,242,000 Utilities and power (4.3%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 200,000 232,500 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 520,000 517,400 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 255,000 252,450 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 860,000 958,900 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 250,000 271,711 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 1,045,000 1,008,425 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 180,000 188,100 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 145,000 151,888 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 1,055,000 1,119,782 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 60,000 57,300 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 960,000 976,800 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 165,000 152,213 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 360,000 440,346 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 430,000 479,450 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 290,000 299,425 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 215,000 176,300 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 265,000 221,275 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 160,000 109,200 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 292,000 304,410 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 555,000 524,475 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 375,000 373,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 655,000 720,538 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 455,000 469,788 14 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.3%)* cont . Principal amount Value Utilities and power cont . Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 $800,000 $810,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 415,000 4,150 Total corporate bonds and notes (cost $208,509,373) SENIOR LOANS (5.7%)* c Principal amount Value Basic materials (0.5%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 6.00%, 1/6/22 $480,000 $483,733 Solenis International LP bank term loan FRN 7.75%, 7/31/22 165,000 161,906 Solenis International LP bank term loan FRN 4.25%, 7/31/21 243,753 243,906 TMS International Corp. bank term loan FRN Ser. B, 4.50%, 10/16/20 250,000 250,938 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6.00%, 6/14/21 244,388 246,831 Capital goods (0.2%) Cortes NP Intermediate Holding II Corp. bank term loan FRN Ser. B, 6.00%, 11/30/23 240,000 241,600 Harsco Corp. bank term loan FRN Ser. B, 6.00%, 11/2/23 195,000 198,413 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 440,000 445,280 Consumer cyclicals (2.9%) Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 607,151 560,097 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) † 745,820 822,266 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 1,230,341 1,239,185 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 199,284 200,654 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 620,565 540,667 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.356%, 1/30/19 639,000 518,122 J Crew Group, Inc. bank term loan FRN Ser. B, 4.00%, 3/5/21 281,392 156,583 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 85,000 85,850 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 896,620 907,604 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 709,638 714,270 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 194,874 176,848 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 378,098 367,070 VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 250,000 256,563 SENIOR LOANS (5.7%)* c Principal amount Value Consumer cyclicals cont . VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 $220,000 $222,246 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 434,621 432,810 Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 380,000 286,900 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 593,513 598,557 Energy (0.8%) Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 885,000 962,068 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 90,000 93,938 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 740,051 713,687 Western Refining, Inc. bank term loan FRN Ser. B2, 5.50%, 6/23/23 163,900 164,720 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 210,938 210,410 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 386,100 299,469 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 154,279 155,179 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 594,336 514,100 Krono’s, Inc. bank term loan FRN 9.25%, 11/1/24 310,000 318,864 Utilities and power (0.2%) Dynegy, Inc. bank term loan FRN Ser. C, 5.00%, 6/27/23 240,000 242,571 Energy Transfer Equity LP bank term loan FRN Ser. C, 4.042%, 12/2/19 235,000 235,624 Total senior loans (cost $14,485,360) COMMON STOCKS (2.2%)* Shares Value ACC Claims Holding, LLC Class A (Units) F 990,365 $5,942 Ally Financial, Inc. 23,820 453,056 Berry Plastics Group, Inc. † 5,075 247,305 Boise Cascade Co. † 15,163 341,168 CIT Group, Inc. 9,745 415,917 Eldorado Resorts, Inc. † 23,400 396,630 Gaming and Leisure Properties, Inc. R 12,258 375,340 General Motors Co. 7,902 275,306 Halcon Resources Corp. † 31,415 293,416 Live Nation Entertainment, Inc. † 8,250 219,450 Milagro Oil & Gas, Inc. (Units) F 281 22,761 Penn National Gaming, Inc. † 34,840 480,444 SandRidge Energy, Inc. † 5,174 121,848 Service Corp. International/US 15,010 426,284 Seventy Seven Energy, Inc. † 13,338 600,210 Texas Competitive Electric Holdings Co., Inc. (Rights) F 36,615 47,600 Tribune Media Co. Class 1C F 93,841 23,460 Putnam VT High Yield Fund 15 COMMON STOCKS (2.2%)* cont . Shares Value Vantage Drilling International (Units) (Cayman Islands) † 395 $39,895 Vistra Energy Corp. 36,615 567,533 Total common stocks (cost $5,241,361) CONVERTIBLE PREFERRED STOCKS (1.0%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $484,925 American Tower Corp. $5.50 cv. pfd. R 5,675 588,072 Belden, Inc. $6.75 cv. pfd. 2,500 262,900 EPR Properties Ser. C, $1.438 cv. pfd. R 13,177 374,515 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 5,135 484,179 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 252,523 Total convertible preferred stocks (cost $2,227,677) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $468,000 $532,643 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 323,000 629,648 Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 108,000 106,448 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 247,000 253,021 SandRidge Energy, Inc. cv. company guaranty sr. unsec. sub. notes zero %, 10/4/20 121,987 151,950 Total convertible bonds and notes (cost $1,247,096) Expiration WARRANTS (0.0%)* † date Strike price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 8,533 $19,626 Seventy Seven Energy, Inc. 8/1/21 23.82 2,976 61,008 Total warrants (cost $11,904) Principal amount/ SHORT-TERM INVESTMENTS (4.6%)* shares Value Putnam Short Term Investment Fund 0.69% L Shares 11,373,189 $11,373,189 U.S. Treasury Bills 0.418%, 2/2/17 § $120,000 119,958 Total short-term investments (cost $11,493,145) Total investments (cost $243,215,916) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at theclose of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yieldat the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $248,980,539. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,370,004 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 16 Putnam VT High Yield Fund FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $2,075,822) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 1/18/17 $2,682 $2,757 $(75) Euro Sell 3/16/17 310,259 314,473 4,214 Citibank, N.A. Canadian Dollar Buy 1/18/17 447 451 (4) JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/18/17 537,996 542,049 4,053 State Street Bank and Trust Co. Canadian Dollar Buy 1/18/17 541,869 546,004 (4,135) Canadian Dollar Sell 1/18/17 541,346 553,815 12,469 UBS AG British Pound Sell 3/16/17 112,716 115,750 3,034 WestPac Banking Corp. Canadian Dollar Buy 1/18/17 521 523 (2) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 27 Index B+/P $118,873 $3,370,000 12/20/21 500 bp $(95,373) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT High Yield Fund 17 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: LLevel 1 Level 2 Level 3 Common stocks*: Basic materials $341,168 $—­ $—­ Capital goods 247,305 —­ —­ Communication services —­ —­ 5,942 Consumer cyclicals 1,371,830 —­ 23,460 Energy 1,055,369 —­ 22,761 Financials 1,244,313 —­ —­ Health care 426,284 —­ —­ Utilities and power 567,533 47,600 —­ Total common stocks Convertible bonds and notes —­ 1,673,710 —­ Convertible preferred stocks —­ 2,447,114 —­ Corporate bonds and notes —­ 209,991,125 1,192 Senior loans —­ 14,269,529 —­ Warrants 19,626 61,008 —­ Short-term investments 11,373,189 119,958 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $19,554 $—­ Credit default contracts —­ (214,246) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $231,842,727) $233,936,827 Affiliated issuers (identified cost $11,373,189) (Notes 1 and 5) 11,373,189 Cash 404,747 Dividends, interest and other receivables 3,705,055 Receivable for shares of the fund sold 160,924 Receivable for investments sold 1,170,331 Unrealized appreciation on forward currency contracts (Note 1) 23,770 Total assets Liabilities Payable for investments purchased 822,756 Payable for shares of the fund repurchased 473,141 Payable for compensation of Manager (Note 2) 118,012 Payable for custodian fees (Note 2) 15,176 Payable for investor servicing fees (Note 2) 42,547 Payable for Trustee compensation and expenses (Note 2) 183,176 Payable for administrative services (Note 2) 2,572 Payable for distribution fees (Note 2) 15,026 Payable for variation margin (Note 1) 2,869 Unrealized depreciation on forward currency contracts (Note 1) 4,216 Other accrued expenses 114,813 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $283,313,805 Undistributed net investment income (Note 1) 12,618,635 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (48,969,662) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,017,761 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $175,839,367 Number of shares outstanding 27,043,261 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.50 Computation of net asset value Class IB Net assets $73,141,172 Number of shares outstanding 11,364,443 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.44 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Statement of operations Year ended 12/31/16 Investment income Interest (including interest income of $59,011 from investments in affiliated issuers) (Note 5) $15,081,990 Dividends 297,649 Total investment income Expenses Compensation of Manager (Note 2) 1,361,451 Investor servicing fees (Note 2) 168,296 Custodian fees (Note 2) 22,693 Trustee compensation and expenses (Note 2) 16,096 Distribution fees (Note 2) 168,834 Administrative services (Note 2) 7,183 Other 157,900 Fees waived and reimbursed by Manager (Note 2) (3,905) Total expenses Expense reduction (Note 2) (110) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (9,088,767) Net realized gain on swap contracts (Note 1) 101,432 Net realized gain on foreign currency transactions (Note 1) 61,661 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (17,605) Net unrealized appreciation of investments and swap contracts during the year 31,234,724 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Increase (decrease) in net assets Operations Net investment income $13,481,201 $16,183,145 Net realized loss on investments and foreign currency transactions (8,925,674) (2,199,269) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 31,217,119 (26,570,239) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (11,452,240) (15,550,000) Class IB (5,001,079) (5,539,033) Decrease from capital share transactions (Note 4) (505,895) (40,992,792) Total increase (decrease) in net assets Net assets Beginning of year 230,167,107 304,835,295 End of year (including undistributed net investment income of $12,618,635 and $15,084,383, respectively) The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Yield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $6.02­ .35­ .54­ .89­ (.41) $6.50­ 15.66­ $175,839­ .72 e 5.68 e 48­ 12/31/15­ 6.82­ .38­ (.69) (.49) 6.02­ 172,830­ .70­ 5.80­ 35­ 12/31/14­ 7.13­ .39­ (.25) .14­ (.45) 6.82­ 1.91­ 233,920­ .72­ 5.60­ 45­ 12/31/13­ 7.09­ .44­ .11­ .55­ (.51) 7.13­ 8.10­ 283,240­ .74­ 6.25­ 43­ 12/31/12­ 6.61­ .48­ .55­ 1.03­ (.55) 7.09­ 16.34­ 305,127­ .75­ 7.04­ 47­ Class IB­ 12/31/16­ $5.96­ .33­ .55­ .88­ (.40) $6.44­ 15.55­ $73,141­ .97 e 5.39 e 48­ 12/31/15­ 6.75­ .36­ (.69) (.46) 5.96­ 57,337­ .95­ 5.54­ 35­ 12/31/14­ 7.07­ .37­ (.26) .11­ (.43) 6.75­ 1.56­ 70,915­ .97­ 5.36­ 45­ 12/31/13­ 7.03­ .41­ .12­ .53­ (.49) 7.07­ 7.85­ 102,957­ .99­ 5.98­ 43­ 12/31/12­ 6.56­ .46­ .54­ 1.00­ (.53) 7.03­ 16.01­ 92,450­ 1.00­ 6.79­ 47­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 21 Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities rated below-investment-grade. This policy may be changed only after 60 days’ notice to shareholders. The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on 22 Putnam VT High Yield Fund the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Putnam VT High Yield Fund 23 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $48,725,627 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $— $12,334,397 $12,334,397 * 36,391,230 N/A 36,391,230 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from the expiration of a capital loss carryover, from defaulted bond interest, and from corporate action adjustments to basis and income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $506,370 to increase undistributed net investment income, $20,025,255 to decrease paid-in capital and $19,518,885 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,157,127 Unrealized depreciation (8,307,062) Net unrealized appreciation) 1,850,065 Undistributed ordinary income 12,698,323 Capital loss carryforward (48,725,627) Cost for federal income tax purposes $243,292,142 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.566% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,905. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $121,078 Class IB 47,218 Total $168,296 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $69 under the expense offset arrangements and by $41 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $188, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 24 Putnam VT High Yield Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in (Long-term) $109,994,516 $107,327,238 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 3,106,558 $19,100,340 3,019,597 $19,746,966 11,268,118 $68,042,803 6,868,694 $45,349,814 Shares issued in connection with reinvestment of distributions 1,988,236 11,452,240 2,392,308 15,550,000 875,846 5,001,079 858,765 5,539,033 5,094,794 30,552,580 5,411,905 35,296,966 12,143,964 73,043,882 7,727,459 50,888,847 Shares repurchased (6,784,566) (41,445,665) (10,984,087) (71,400,329) (10,402,218) (62,656,692) (8,603,435) (55,778,276) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund* $14,783,531 $105,484,426 $108,894,768 $59,011 $11,373,189 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $2,200,000 Centrally cleared credit default contracts (notional) $5,500,000 Warrants (number of warrants) 5,000 Putnam VT High Yield Fund 25 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net asset — Credit contracts Receivables $— Unrealized depreciation $214,246* Foreign exchange contracts Receivables 23,770 Payables 4,216 Equity contracts Investments 80,634 Payables — Total *Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Swaps Total Credit contracts $— $101,432 $101,432 Foreign exchange contracts 65,586 — 65,586 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $(95,373) $(95,373) Foreign exchange contracts — (19,379) — (19,379) Equity contracts 68,730 — — 68,730 Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Capital Inc. Bank of America N.A. (clearing broker) Citibank, N.A. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared credit default contracts § $— $— $— $— $— $— $— $— Forward currency contracts # 4,214 — — 4,053 12,469 3,034 — 23,770 Total Assets $— $— $— Liabilities: Centrally cleared credit default contracts § — 2,869 — 2,869 Forward currency contracts # 75 — 4 — 4,135 — 2 4,216 Total Liabilities $4 $— $— $2 Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $— $— $— $— $— Net amount $4,139 $(2,869) $(4) $4,053 $8,334 $3,034 $(2) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 10 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 1.27% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 26 Putnam VT High Yield Fund Putnam VT High Yield Fund 27 About the Trustees 28 Putnam VT High Yield Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
